Name: Commission Regulation (EEC) No 3499/88 of 9 November 1988 amending Regulation (EEC) No 470/67/EEC on the taking-over of paddy rice by intervention agencies, and fixing the corrective amounts, price increases and reductions applied by them
 Type: Regulation
 Subject Matter: agricultural structures and production;  plant product;  deterioration of the environment;  prices;  consumption
 Date Published: nan

 No L 306/34 Official Journal of the European Communities 11 . 11 . 88 COMMISSION REGULATION (EEC) No 3499/88 of 9 November 1988 amending Regulation (EEC) No 470/67/EEC on the taking-over of paddy rice by intervention agencies, and fixing the corrective amounts, price increases and reductions applied by them Whereas Article 2 of Commission* Regulation (EEC) No 470/67/EEC f7), as last amended by Regulation (EEC) No 3912/86 (8), lays down the conditions governing the buying-in of paddy rice ; whereas those conditions should be clarified ; whereas that Regulation should be amended accordingly ; Whereas the degree of radioactive contamination of foodstuffs following a radiological emergency situation varies with the characteristics of the accident and the type of products ; whereas the decision as to the need to carry out monitoring and on the controls themselves must accordingly be adapted to each situation and must take account, for example, of the characteristics of the regions, the products and the radionuclides concerned ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 2229/88 (2), and in particular Article 5 (5) thereof, Whereas intervention is designed to enable products to be withdrawn temporarily from a market suffering disequi ­ librium with a view to their resale as soon as the market situation has improved ; whereas, accordingly, products offered for intervention must be suitable, according to case, for human or animal consumption ; Whereas Council Regulation (Euratom) No 3954/87 of 22 December 1987 laying down the maximum permitted levels of radioactive contamination of foodstuffs and of feedingstuffs following a nuclear accident or any other case of radiological emergency (3) specifies the procedure to be followed in cases of radiological emergency for the determination of levels of radioactive contamination which foodstuffs and feedingstuffs must comply with if they are to be offered for sale ; whereas, consequently, agricultural products in which such radioactive contami ­ nation levels are exceeded may not be bought in ; Whereas Article 3 of Council Regulation (EEC) No 1707/86 of 30 May 1986 on the conditions governing imports of agricultural products originating in third countries following the accident at the Chernobyl nuclear power-station (4), as last amended by Regulation (EEC) No 624/87 (*), sets maximum permitted levels of radioac ­ tivity ; whereas, following the expiry of Regulation (EEC) No 1707/86, the same maximum permitted levels were included in Article 3 of Council Regulation (EEC) No 3955/87 (&lt;) superseding it ; whereas agricultural products exceeding the maximum permitted levels cannot be considered as being of sound and fair merchantable quality ; Whereas it has been ascertained that as a result of the accident mentioned above, some Community agricultural production has undergone, to varying degrees, radioactive contamination ; whereas it should be made clear that agricultural products of Community origin exceeding the values fixed in Article 3 of Regulation (EEC) No 3955/87 cannot be bought in ; Article 1 The following is hereby added as the last indent to Article 2 (2) of Regulation (EEC) No 470/67/EEC : '  not exceeding the maximum levels of radioactivity permitted under Community regulations. The levels applicable to products of Community origin contaminated as a result of the accident at the Chernobyl nuclear power-station shall be those fixed in Article 3 of Council Regulation (EEC) No 3955/87 (*). The level of radioactive contamination of the product shall be monitored if the situation so requires and during the period necessary only. Where necessary, the duration and scope of the controls shall be determined in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 1418/76. 0 OJ No L 371 , 30 . 12. 1987, p . 14. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.(&gt;) OJ No L 166, 25. 6. 1976, p . 1 .0 OJ No L 197, 26. 7. 1988 , p. 30. Pi OJ No L 371 , 30. 12. 1987, p . 11 . H OJ No L 146, 31 . 5 . 1986, p. 88 . n OJ No L 58, 28 . 2. 1987, p. 101 . ( «) OJ No L 371 , 30. 12. 1987, p. 14. P) OJ No 204, 24. 8 . 1967, p . 8 . ( «) OJ No L 364, 23 . 12. 1986, p . 29. 11 . 11 . 88 Official Journal of the European Communities No L 306/35 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 November 1988 . For the Commission Frans ANDRIESSEN Vice-President